DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Relevant MPEP sections
MPEP 2112.01 Part I - Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
The following is a section from the MPEP 2144.05 concerning the obviousness of ranges: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 
The following is a section from MPEP 2144.05 - Part II.   OPTIMIZATION OF RANGES: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura et al. (US Pub 2012/0009470 newly cited).
In regard to claims 1-6, Sugiura et al. teach a lithium complex oxide sintered plate for use in a positive electrode of a lithium secondary battery, wherein the lithium complex oxide sintered plate has a structure in which a plurality of primary grains having a layered rock-salt structure are bonded (figures 1-4 , paragraphs [0012-0028), the lithium complex oxide sintered plate has a thickness greater than 50 microns, such as up to 200 microns (paragraph [0012, 0052]) and has:
a composition such as a lithium cobalt oxide with an additional metal such as Mn, Ni, Mn or Al (see paragraph [0031] - which overlaps the claimed compositions),
a porosity of 3% to 15%  (paragraph [0012]), 
a mean pore diameter of 5 micron or less (paragraph [0012]), 
an open pore rate which is preferably high to enhance bonding and electrochemical properties (paragraph [0028]), and 
a thickness of 30-200 micron (paragraph [0012, 0052]), 
wherein the primary grains have a primary grain diameter of 5 micron or less (paragraph [0023]) and preferably has a high percentage of (003) planes oriented and arranged parallel to the plate surface to increase electrochemical and mechanical properties (paragraph [0016]) which is taken to obviate the claimed mean tilt angle limitation of the instant claim as obviating the (003) plane of the primary grains being substantially parallel to the plate face of the lithium complex oxide sintered plate (i.e. a tilt angle approaching 0° is desirable in the prior art) as the instant claimed “plate face” is not particularly specified and the prior art plate is taken to be a three dimensional object with plate faces in the thickness direction in addition to the major plate faces.
The ranges disclosed by the prior art overlap the claimed ranges in a manner which provides a prima facie case of obviousness (see MPEP 2144.05) or would be optimized in a manner which obviates the claimed ranges to achieve desired properties.  Additionally, the prior art has a composition, structure and method of forming which is substantially identical to the claims and therefore presumed to have the claimed properties (MPEP 2112.01 above).
In regard to claim 8, the prior art teaches using non-spherical pore forming agents such as fibrous pore forming agents (see Example 1-3 in Table 1, paragraph [0081]) which is reasonably assumed to form pore with aspect ratios greater than 1.5 in a manner which obviates the claimed range.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (US Pub 2012/0256337 newly cited).
In regard to claims 1-6, Yokoyama et al. teach a lithium complex oxide sintered plate for use in a positive electrode of a lithium secondary battery, wherein the lithium complex oxide sintered plate has a structure in which a plurality of primary grains having a layered rock-salt structure are bonded (figures 4 and 7, paragraphs [0022-0026, 0098-0118], a fired compact), and has: 
a composition such as a lithium cobalt oxide with an additional metal such as Mn, Ni or Al (see paragraph [0030] - which overlaps the claimed compositions),
a porosity of 40% or less (paragraph [0086]), 
a mean pore diameter of 5 micron or less (paragraph [0088]), 
an open pore rate of 70% or more (paragraph [0090]), and 
a thickness of 100 micron (paragraph [0103]), 
wherein the primary grains have a primary grain diameter of 5 micron or less (paragraph [0070]) and preferably 90% of the (003) planes are oriented and arranged parallel to each other in the in-plane direction (paragraph [0069]) which is taken to obviate the claimed mean tilt angle limitation of the instant claim as obviating the (003) plane of the primary grains being substantially parallel to the plate face of the lithium complex oxide sintered plate, as the instant claimed “plate face” is not particularly specified and the prior art plate is taken to be a three dimensional object with plate faces in the thickness direction in addition to the major plate faces.
The ranges disclosed by the prior art overlap the claimed ranges in a manner which provides a prima facie case of obviousness (see MPEP 2144.05) or would be optimized in a manner which obviates the claimed ranges.  Additionally, the prior art has a composition, structure and method of forming which is substantially identical to the claims and therefore presumed to have the claimed properties (MPEP 2112.01 above).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama or Sugiura et al. as applied to claim 1 and further in view of Saka et al. (JP 2015153695 A, with citations herein to an attached machine translation).
Yokoyama and Sugiura et al. do not teach pore size distribution.  However, Saka which is analogous in the art of LINiCoMnO2-based positive electrode active materials (Saka translation paras. 6 and 22-23), teaches toward the optimization of the cumulative pore volume within the positive electrode active material layer in order to achieve a desired filling ratio of positive active materials and thus obtain high safety while maintaining high performance (Saka translation paras. 24 and 28). Thus, the pore volume within the lithium composite oxide active material layer (similar compositions of such are taught within Sugiura or Yokoyama (and Saka translation paras. 22-23) is taught to be a result-effective variable.
From this teaching of Saka that high safety and performance of the positive electrode can be achieved by optimizing the result-effective variable of pore volume within the active material layer, a person having ordinary skill in the art would have found it obvious to use routine optimization to discover the optimal cumulative D10, D50, and D90 values within the pore size ranges taught by Sugiura or Yokoyama above to satisfy the instant claim ratios, motivated to achieve an optimal balance of both safety and performance. See MPEP §2144.05 Il.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,211,599. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than the co-pending claims, all the limitations of the instant claims are found somewhere in the co-pending claims, any slight differences (such as the lithium cobalt oxide composition of the instant claims) can be obviated by the prior art cited above which teaches the ability to use the claimed composition in an oriented sintered plate. 
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,329,285. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than the co-pending claims, all the limitations of the instant claims are found somewhere in the co-pending claims, any slight differences (such as the lithium cobalt oxide composition of the instant claims) can be obviated by the prior art cited above which teaches the ability to use the claimed composition in an oriented sintered plate. 
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,329,270. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than the co-pending claims, all the limitations of the instant claims are found somewhere in the co-pending claims, any slight differences (such as the lithium cobalt oxide composition of the instant claims) can be obviated by the prior art cited above which teaches the ability to use the claimed composition in an oriented sintered plate. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723